PER CURIAM.
AFFIRMED. However, appellee’s counsel did not file a timely motion for attorney’s fees for services in connection with this appeal as authorized by section 440.-34(5), Florida Statutes (1983). Had a timely motion been filed, a fee would have been granted under the statute, in accordance with prior rulings of this court. The failure of appellee’s counsel to assert and protect this claimant’s statutory rights to recoup such fees makes it inappropriate and improper for counsel to seek or require claimant to pay any fee on account of services on this appeal. Counsel for appellee shall deliver a copy of this opinion to her client. Antennas for Communication v. Compton, 482 So.2d 610 (Fla. 1st DCA 1986).
NIMMONS and BARFIELD, JJ., and FRANK, RICHARD H., Associate Judge, concur.